Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 31,
2011, between Rosetta Stone Ltd., a Delaware corporation (together with its
successors and assigns, the “Company”), and Michael Fulkerson (“Executive”).

 

Recitals

 

A.                                   The Company and Executive desire to enter
into an agreement pursuant to which the Company will employ Executive as its
Chief Technology Officer subject to the terms and conditions of this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:

 

1.                                      Employment.

 

The Company hereby engages Executive to serve as the Chief Technology Officer of
the Company, and Executive agrees to serve the Company, during the Service Term
(as defined in Section 4 below) in the capacities, and subject to the terms and
conditions, set forth in this Agreement.

 

2.                                      Duties.

 

During the Service Term, Executive, as Chief Technology Officer of the Company,
shall have all the duties and responsibilities customarily rendered by Chief
Technology Officers of companies of similar size and nature and such other
duties and responsibilities as may be delegated from time to time by the Board
or the Chief Executive Officer of the Company in their sole discretion. 
Executive will report to the Chief Executive Officer.

 

Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Subsidiaries. With the
consent of the Chief Executive Officer, Executive will be permitted to serve on
the boards of other companies so long as such service does not unreasonably
interfere with his duties to the Company.

 

3.                                      Salary, Bonus and Benefits.

 

The Board shall make all decisions related to Executive’s base salary and the
payment of bonuses, if any.  Executive’s Annual Base Salary and other
compensation will be reviewed by the Board at least annually.

 

(a)                                  Base Salary.  During the Service Term, the
Company will pay Executive a base salary (the “Annual Base Salary”) as the Board
may designate from time to time. The initial Annual Base Salary shall be at the
rate of $255,000 per annum in accordance with the

 

1

--------------------------------------------------------------------------------


 

Company’s customary payroll practices (minus all applicable withholdings). 
Executive’s Annual Base Salary for any partial year will be prorated based upon
the number of days elapsed in such year.  The Annual Base Salary may be
increased (but not decreased) from time to time during the Service Term by the
Board based upon the Company’s and Executive’s performance.

 

(b)                                  Bonus Plan.  Executive shall be eligible to
receive an annual bonus in accordance with Company bonus policy to be
established by the Board from time to time (the “Annual Bonus”).  The Annual
Bonus, if any, will be determined by the Board based upon the Company’s annual
achievement of financial performance goals and other annual objectives as
determined by the Board in good faith for each fiscal year of the Company.  For
2011, Executive will be eligible to receive an Annual Bonus of up to forty
percent (40%) of his 2011 Annual Base Salary upon 100% achievement of 2011
annual objectives.  For subsequent years, the Annual Bonus target as a
percentage of then-current Annual Base Salary, may be adjusted, but may not be
less than 40% of the Executive’s then-current Annual Base Salary.

 

(c)                                  Benefits.

 

(i)                                    Executive and, to the extent eligible,
his dependents, shall be entitled to participate in and receive all benefits
under any welfare or pension benefit plans and programs made available to the
Company’s senior level executives or to its employees generally (including,
without limitation, medical, disability and life insurance programs, accidental
death and dismemberment protection, leave and participation in retirement plans
and deferred compensation plans), subject, however, to the generally applicable
eligibility and other provisions of the various plans and programs and laws and
regulations in effect from time to time.

 

(ii)                                The Company shall reimburse Executive for
all reasonable, ordinary and necessary business, travel or entertainment
expenses incurred during the Service Term in the performance of his services
hereunder in accordance with the policies of the Company as they are from time
to time in effect. Executive, as a condition precedent to obtaining such payment
or reimbursement, shall provide to the Company any and all statements, bills or
receipts evidencing the travel or out-of-pocket expenses for which Executive
seeks payment or reimbursement, and any other information or materials, which
the Company may from time to time reasonably require.  The Company shall pay
Executive the amount of such an expense by the last day of Executive’s taxable
year following the taxable year in which Executive incurred such expense.  The
expenses that are subject to reimbursement pursuant to this
Section 3(c)(ii) shall not be limited as a result of when the expenses are
incurred.  The amount of expenses eligible for reimbursement pursuant to this
Section 3(c)(ii) during a given taxable year of Executive shall not affect the
amount of expenses eligible for reimbursement in any other taxable year of
Executive.  The right to reimbursement pursuant to this Section 3(c)(ii) is not
subject to liquidation or exchange for another benefit.

 

(iii)                            Executive shall be entitled to 22 paid vacation
days and 3 paid sick days per annum which shall accrue pro rata during the
applicable year and shall be

 

2

--------------------------------------------------------------------------------


 

entitled to medical, disability, family and other leave in accordance with
Company policies as in effect from time to time for senior executives.

 

(iv)                               Notwithstanding anything to the contrary
contained above, the Company shall be entitled to terminate or reduce any
employee benefit enjoyed by Executive pursuant to the provisions of this
Section 3(c), but only if such reduction is part of an across-the-board
reduction applicable to all executives of the Company who are entitled to such
benefit.

 

4.                                      Employment Term.

 

Unless Executive’s employment under this Agreement is sooner terminated as a
result of Executive’s resignation or termination in accordance with the
provisions of Section 5 below, Executive’s term of employment (“Service Term”)
under this Agreement shall commence on the date hereof and shall continue for a
period of one year, and at the end of each day it shall renew and extend
automatically for an additional day so that the remaining Service Term is always
one year; provided, however, that either party may terminate this Agreement
pursuant to Section 5 below for any reason, with or without Cause or with or
without Good Reason, as the case may be, at any time upon thirty (30) days prior
written notice to the other party of its decision to terminate (except in the
event of termination for Cause, whereupon Executive’s termination shall be
effective immediately upon written notice thereof except for any required grace
periods for “Cause” as otherwise set forth below).

 

5.                                      Termination.

 

Executive’s employment with the Company shall cease upon the first of the
following events to occur:

 

(a)                                  Executive’s death.

 

(b)                                  Executive’s voluntary retirement at age 65
or older.

 

(c)                                  Executive’s disability, which means his
incapacity due to physical or mental illness such that he is unable to perform
the essential functions of his previously assigned duties where (1) such
incapacity has been determined to exist by either (x) the Company’s disability
insurance carrier or (y) by the concurring opinions of two licensed physicians
(one selected by the Company and one by Executive), and (2) the Chief Executive
Officer has determined, based on competent medical advice, that such incapacity
will likely last for a continuous period of at six (6) months.  Any such
termination for disability shall be only as expressly permitted by the Americans
with Disabilities Act.

 

(d)                                  Termination by the Company by the delivery
to Executive of a written notice from the Chief Executive Officer that Executive
has been terminated (“Notice of Termination”) with or without Cause.  “Cause”
shall mean termination for any of the following:

 

(i)                                    Executive’s (A) commission of a felony or
a crime involving moral turpitude or the commission of any other act or omission
involving dishonesty in the performance of his duties to the Company or fraud;
(B) substantial and

 

3

--------------------------------------------------------------------------------


 

repeated failure to perform duties of the office held by Executive as reasonably
directed by the Board or the Chief Executive Officer; (C) gross negligence or
willful misconduct with respect to the Company or any of its Subsidiaries;
(D) material breach of this Agreement not cured within ten (10) days after
receipt of written notice thereof from the Company; (E) failure, within ten
(10) days after receipt by Executive of written notice thereof from the Company,
to correct, cease or otherwise alter any failure to comply with instructions or
other action or omission which the Chief Executive Officer reasonably believes
does or may materially or adversely affect its business or operations;
(F) misconduct which is of such a serious or substantial nature that a
reasonable likelihood exists that such misconduct will materially injure the
reputation of the Company or its Subsidiaries if Executive were to remain
employed by the Company; (G) harassing or discriminating against the Company’s
employees, customers or vendors in violation of the Company’s policies with
respect to such matters; (H) misappropriation of funds or assets of the Company
for personal use or willful violation of Company policies or standards of
business conduct as determined in good faith by the Chief Executive Officer;
and/or (I) failure due to some action or inaction on the part of Executive to
have immigration status that permits Executive to maintain full-time employment
with the Company in the United States in compliance with all applicable
immigration laws.

 

(e)                                  Executive’s voluntary resignation by the
delivery to the Chief Executive Officer of a written notice from Executive that
Executive has resigned with or without Good Reason. “Good Reason” shall mean
Executive’s resignation from employment with the Company within thirty (30) days
after (i) a material diminution in Executive’s annual salary, duties, authority
or responsibilities from the annual salary, duties, authority or
responsibilities as in effect at the commencement of the Service Term, (ii) the
Company’s failure to perform any material obligation undertaken by the Company
to Executive hereunder after Executive has provided the Company with written
notice of such failure and such failure has not thereafter been cured within ten
(10) days of the delivery of such written notice or (iii) notice by the Company
to Executive that his primary place of employment is to be relocated to a
geographic area more than 50 miles from Harrisonburg, Virginia, without
Executive’s consent.

 

6.                                      Rights on Termination.

 

(a)                                  If during the Service Term Executive’s
employment is terminated under Section 5 above (x) by the Company without Cause
or (y) by Executive with Good Reason, then:

 

(i)                                    The Company shall pay to Executive, at
the times specified in Section 6(a)(vii) below, the following amounts (the
“Severance Payments”):

 

(1)                                  the Accrued Obligation;

 

(2)                                  Executive’s Annual Base Salary through the
effective date of the termination of Executive’s employment (the “Termination
Date”) for periods following his Separation From Service, to the extent not
theretofore paid;

 

4

--------------------------------------------------------------------------------


 

(3)                                  a lump sum in cash equal to the product of
(x) 1/12 of the amount of the Annual Base Salary in effect immediately prior to
the Termination Date and (y) 12; and

 

(4)                                  a lump sum in cash equal to the product of
(x) the monthly basic life insurance premium applicable to Executive’s basic
life insurance coverage immediately prior to the Termination Date and (y) 12. 
Executive may, at his option, convert his basic life insurance coverage to an
individual policy after the Termination Date by completing the forms required by
the Company for this purpose.

 

(ii)                                The Company will pay, when due and payable
under the Annual Bonus plan, the pro rata portion, if any, of Executive’s Annual
Bonus earned up until such Termination Date.

 

(iii)                            Upon your termination, you and your eligible
dependents may elect health care coverage for up to 18 months from your last day
of work at the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA).  The Company will pay for up to
twelve (12) months, on an after-tax basis, the portion of your COBRA premiums
for such coverage that exceeds the amount that you would have incurred in
premiums for coverage under the Company’s health plan if then employed by the
Company.  Following the twelve (12) months of coverage, you will be responsible
for all future premium payments to PayFlex should you wish to continue your
COBRA coverage.   However, if you or your spouse becomes eligible for group
health coverage sponsored by another employer or for any other reason your COBRA
coverage terminates, the Company shall not be obligated to pay any portion of
the premiums provided hereunder for periods after you become eligible for such
other coverage or your COBRA coverage terminates.

 

(iv)                               Subject to Executive’s group health plan
coverage continuation rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, the benefits listed in clause (iii) of
this Section 6(a) shall be reduced to the extent benefits of the same type are
received by or made available to Executive during such period, and provided,
further, that Executive shall have the obligation to notify the Company that he
is entitled to or receiving such benefits.

 

(v)                                   Payments and benefits provided to
Executive under this Section 6 (other than Accrued Obligations) are contingent
upon Executive’s execution of a release substantially in the form of Exhibit A
hereto.

 

(vi)                               Executive shall not be permitted to specify
the taxable year in which a payment described in this Section 6 shall be made to
him.

 

(vii)                           The Company shall pay Executive the amounts
specified in Section 6(a)(i)(1) within thirty (30) days after the Termination
Date.  The Company shall pay to Executive the amounts specified in
Sections 6(a)(i)(2), (3) and (4) on the date that is six months following the
date of Executive’s Separation From Service.  Further, the Company shall pay to
Executive, on the date that is six months following Executive’s Separation From
Service, an additional interest amount equal to the amount of interest that
would be earned on the amounts specified in Sections 6(a)(i)(2), (3) and
(4) and, to the extent subject to a mandatory six-month

 

5

--------------------------------------------------------------------------------


 

delay in payment, the amounts specified in Section 6(a)(iii), for the period
commencing on the date of Executive’s Separation From Service until the date of
payment of such amounts, calculated using an interest rate equal to the six
month U.S. Treasury Rate in effect on the date of Executive’s Separation From
Service.

 

(b)                                  If the Company terminates Executive’s
employment for Cause, if Executive dies or is disabled (as defined in
Section 5(c) above), or if Executive resigns without Good Reason, the Company’s
obligations to pay any compensation or benefits under this Agreement will cease
effective as of the Termination Date and the Company shall pay to Executive the
Accrued Obligation within thirty (30) days following the Termination Date.  The
Company shall pay to Executive his Annual Base Salary for periods following his
Separation From Service, to the extent not theretofore paid, within thirty (30)
days following his Separation From Service if he is not a Specified Employee or
on the date that is six months following his Separation From Service if he is a
Specified Employee.  Following such payments, the Company shall have no further
obligations to Executive other than as may be required by law or the terms of an
employee benefit plan of the Company.

 

(c)                                  Notwithstanding the foregoing, the
Company’s obligation to Executive for Severance Payments or other rights under
either Sections 6(a) or (b) above shall cease if Executive is in violation of
the provisions of Sections 8 or 9 below.

 

(d)                                  If the Executive retires at age 65 or older
the Company shall pay the Executive’s Annual Base Salary through the retirement
date and shall also pay when due and payable under the Annual Bonus plan the pro
rata portion of any Annual Bonus that may have been earned by the Executive
through the retirement date.  No other amounts will be payable by the Company.

 

7.                                      Representations of Executive.

 

Executive hereby represents and warrants to the Company that the statements
contained in this Section 7 are true and accurate as of the date of this
Agreement.

 

(a)                                  Legal Proceedings.  Executive has not been
(i) the subject of any criminal proceeding (other than a traffic violation or
other minor offense) which has resulted in a conviction against Executive, nor
is Executive the subject of any pending criminal proceeding (other than a
traffic violation or other minor offense), (ii) indicted for, or charged in a
court of competent jurisdiction with, any felony or crime of moral turpitude,
(iii) the defendant in any civil complaint alleging damages in excess of
$50,000, or (iv) the defendant in any civil complaint alleging sexual
harassment, unfair labor practices or discrimination in the work place.

 

(b)                                  Securities Law.  Executive has not been
found in a civil action by the Securities and Exchange Commission, Commodity
Futures Trading Commission, a state securities authority or any other regulatory
agency to have violated any federal, state or other securities or commodities
law.

 

(c)                                  Work History; Immigration Status. 
Executive’s resume, previously provided by Executive to the Company, is complete
and correct in all material respects, and accurately reflects Executive’s prior
work history. Executive has the full legal right to be employed on a full-time
basis by the Company in the United States under all applicable immigration laws
on the

 

6

--------------------------------------------------------------------------------


 

basis of the Company’s continued willingness to employ him on a full-time basis,
and has provided the Company with evidence of legal immigration status and will
do so at any time upon request. The Company will, if applicable, continue to
cooperate with Executive in maintaining Executive’s work visa status and/or any
mutually agreeable adjustment of status.

 

(d)                                  Employment Restrictions.  Executive is not
currently a party to any non competition, non-solicitation, confidentiality or
other work-related agreement that limits or restricts Executive’s ability to
work in any particular field or in any particular geographic region, whether or
not such agreement would be violated by this Agreement.

 

8.                                      Confidential Information; Proprietary
Information, etc.

 

(a)                                  Obligation to Maintain Confidentiality. 
Executive acknowledges that any Proprietary Information disclosed or made
available to Executive or obtained, observed or known by Executive as a direct
or indirect consequence of his employment with or performance of services for
the Company or any of its Subsidiaries during the course of his performance of
services for, or employment with, any of the foregoing Persons (whether or not
compensated for such services) and during the period in which Executive is
receiving Severance Payments, are the property of the Company and its
Subsidiaries. Therefore, Executive agrees that, other than in the course of
performance of his duties as an employee of the Company, he will not at any time
(whether during or after Executive’s term of employment) disclose or permit to
be disclosed to any Person or, directly or indirectly, utilize for his own
account or permit to be utilized by any Person any Proprietary Information or
records pertaining to the Company, its Subsidiaries and their respective
business for any reason whatsoever without the Chief Executive Officer’s
consent, unless and to the extent that (except as otherwise provided in the
definition of Proprietary Information) the aforementioned matters become
generally known to and available for use by the public other than as a direct or
indirect result of Executive’s acts or omissions to act. Executive agrees to
deliver to the Company at the termination of his employment, as a condition to
receipt of the next or final payment of compensation, or at any other time the
Company may request in writing (whether during or after Executive’s term of
employment), all records pertaining to the Company, its Subsidiaries and their
respective business which he may then possess or have under his control.
Executive further agrees that any property situated on the Company’s or its
Subsidiaries’ premises and owned by the Company or its Subsidiaries, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company or its Subsidiaries and their personnel at any time
with or without notice. Nothing in this Section 8(a) shall be construed to
prevent Executive from using his general knowledge and experience in future
employment so long as Executive complies with this Section 8(a) and the other
restrictions contained in this Agreement.

 

(b)                                  Ownership of Property.  Executive
acknowledges that all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports and all
similar or related information (whether or not patentable) that relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) while employed by the Company or any of
its Subsidiaries (including any of the foregoing that constitutes any
Proprietary Information or records) (“Work Product”) belong to the Company

 

7

--------------------------------------------------------------------------------


 

or such Subsidiary and Executive hereby assigns, and agrees to assign, all of
the above Work Product to the Company or such Subsidiary. Any copyrightable work
prepared in whole or in part by Executive in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such Subsidiary shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to Company or such Subsidiary all
right, title and interest, including without limitation, copyright in and to
such copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the Chief Executive Officer and perform all actions
reasonably requested by the Chief Executive Officer (whether during or after
Executive’s term of employment) to establish and confirm the Company’s or its
Subsidiary’s ownership (including, without limitation, execution of assignments,
consents, powers of attorney and other instruments). Notwithstanding anything
contained in this Section 8(b) to the contrary, the Company’s ownership of Work
Product does not apply to any invention that Executive develops entirely on his
own time without using the equipment, supplies or facilities of the Company or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions that:
(i) relate to the business of the Company or its Subsidiaries or to the actual
or demonstrably anticipated research or development relating to the Company’s
business; or (ii) result from any work that Executive performs for the Company
or its Subsidiaries.

 

(c)                                  Third Party Information.  Executive
understands that the Company and its Subsidiaries will receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the Company’s and its Subsidiaries’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Executive’s employment and thereafter, and without
in any way limiting the provisions of Sections 8(a) and 8(b) above, Executive
shall hold Third Party Information in the strictest confidence and shall not
disclose to anyone (other than personnel of the Company or its Subsidiaries who
need to know such information in connection with their work for the Company or
its Subsidiaries) or use, except in connection with his work for the Company or
its Subsidiaries, Third Party Information unless expressly authorized by the
Chief Executive Officer in writing.

 

(d)                                  Use of Information of Prior
Employers, etc.  Executive will abide by any enforceable obligations contained
in any agreements that Executive has entered into with his prior employers or
other parties to whom Executive has an obligation of confidentiality.

 

(e)                                  Compelled Disclosure.  If Executive is
required by law or governmental regulation or by subpoena or other valid legal
process to disclose any Proprietary Information or Third Party Information to
any Person, Executive will immediately provide the Company with written notice
of the applicable law, regulation or process so that the Company may seek a
protective order or other appropriate remedy.  Executive will cooperate fully
with the Company and the Company’s representatives in any attempt by the Company
to obtain any such protective order or other remedy. If the Company elects not
to seek, or is unsuccessful in obtaining, any such protective order or other
remedy in connection with any requirement that Executive disclose Proprietary
Information or Third Party Information then Executive may disclose such
Proprietary Information or Third Party Information to the extent legally
required; provided,

 

8

--------------------------------------------------------------------------------


 

however, that Executive will use his reasonable best efforts to ensure that such
Proprietary Information is treated confidentially by each Person to whom it is
disclosed.

 

9.                                      Noncompetition and Nonsolicitation.

 

(a)                                  Noncompetition. As long as Executive is an
employee of the Company or any Subsidiary thereof, and for a period ending
twelve (12) months following the Termination Date of Executive’s employment (the
“Restrictive Covenant Period”), Executive shall not, directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of producing and
selling software used for learning foreign languages, including English as a
foreign language or any other businesses then carried on by the Company or its
Subsidiaries (the “Business”) in any geographic area in which: (i) Executive
acted as an employee of the Company or its Subsidiaries and had contact with the
customers of the Company or its Subsidiaries during the 12-month period
immediately preceding the Termination Date, and (ii) the Company or its
Subsidiaries is conducting business or has conducted business during the
Restrictive Covenant Period.

 

(b)                                  Nonsolicitation.  As long as Executive is
an employee of the Company or any Subsidiary thereof, and during the Restrictive
Covenant Period thereafter, Executive shall not directly or indirectly through
another entity:  (i) induce or attempt to induce any employee of the Company or
any Subsidiary to leave the employ of the Company or such Subsidiary, or in any
way interfere with the relationship between the Company or any Subsidiary and
any employee thereof; (ii) hire or employ any person who was an employee of the
Company or any Subsidiary at any time during the 12-month period immediately
preceding the Termination Date; (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary; (iv) solicit or provide
services related to the Business to any Person who was a customer or client of
the Company or any Subsidiary at any time during the 12-month period immediately
preceding the Termination Date; or (v) solicit or provide services related to
the Business to any Prospective Customer. For purposes hereof, a “Prospective
Customer” means any Person whom the Company or any of its Subsidiaries has
entertained discussions with to become a client or customer at any time during
the 12-month period immediately preceding the Termination Date and who has not
explicitly rejected a business relationship with the Company.

 

(c)                                  Acknowledgment.  Executive acknowledges
that in the course of his employment with the Company and its Subsidiaries, he
has and will become familiar with the trade secrets and other Proprietary
Information of the Company and its Subsidiaries. Executive further acknowledges
that as the Chief Product Officer of the Company, Executive has and will have
direct or indirect responsibility, oversight or duties with respect to the
businesses of the Company and its Subsidiaries and its and their current and
prospective employees, vendors, customers, clients and other business relations,
and that, accordingly, the geographical restriction contained in this Section 9
is reasonable in all respects and necessary to protect the goodwill and
Proprietary Information of the Company and that without such protection the
Company’s customer and client relations and competitive advantage would be
materially adversely affected.  It is specifically recognized by Executive that
his services to the Company and its Subsidiaries

 

9

--------------------------------------------------------------------------------


 

are special, unique and of extraordinary value, that the Company has a
protectable interest in prohibiting Executive as provided in this Section 9,
that Executive is responsible for the growth and development of the Company and
the creation and preservation of the Company’s goodwill, that money damages are
insufficient to protect such interests, that there is adequate consideration
being provided to Executive hereunder, that such prohibitions are necessary and
appropriate without regard to payments being made to Executive hereunder and
that the Company would not enter this Agreement  with  Executive  without  the 
restriction  of  this  Section 9.  Executive further acknowledges that the
restrictions contained in this Section 9 do not impose an undue hardship on him
and, since he has general business skills that may be used in industries other
than that in which the Company and its Subsidiaries conduct their business, do
not deprive Executive of his livelihood. Executive further acknowledges that the
provisions of this Section 9 are separate and independent of the other sections
of this Agreement.

 

(d)                                  Enforcement, etc.  If, at the time of
enforcement of Section 8 or 9 of this Agreement, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances as determined by the court shall be
substituted for the stated period, scope or area.  Because Executive’s services
are unique, because Executive has access to Proprietary Information and for the
other reasons set forth herein, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Agreement. Therefore,
without limiting the generality of Section 12(f), in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

(e)                                  Submission to Jurisdiction.  The parties
hereby: (i) submit to the jurisdiction of any state or federal court sitting in
the Commonwealth of Virginia in any action or proceeding arising out of or
relating to Section 8 and/or 9 of this Agreement; (ii) agree that all claims in
respect of such action or proceeding may be heard or determined in any such
court; and (iii) agree not to bring any action or proceeding arising out of or
relating to Section 8 and/or 9 of this Agreement in any other court. The parties
hereby waive any defense of inconvenient forum to the maintenance of any action
or proceeding so brought. The parties hereby agree that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law.

 

GENERAL PROVISIONS

 

10.                               Definitions.

 

“Accrued Obligation” means the sum of (a) Executive’s Annual Base Salary through
the Termination Date for periods through but not following his Separation From
Service and (b) any accrued vacation pay earned by Executive, in each case, to
the extent not theretofore paid.

 

“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person.
A Subsidiary of the Company shall be an Affiliate of the Company.

 

10

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, governmental authority or other entity
of any kind.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Subsidiaries and not generally
known in the industry in which the Company or any of its Subsidiaries is or may
become engaged, and any other information concerning any matters affecting or
relating to the Company’s or its Subsidiaries businesses, but in any event
Proprietary Information shall include, any of the Company’s and its
Subsidiaries’ past, present or prospective business opportunities, including
information concerning acquisition opportunities in or reasonably related to the
Company’s or its Subsidiaries businesses or industries, customers, customer
lists, clients, client lists, the prices the Company and its Subsidiaries obtain
or have obtained from the sale of, or at which they sell or have sold, their
products, unit volume of sales to past or present customers and clients, or any
other information concerning the business of the Company and its Subsidiaries,
their manner of operation, their plans, processes, figures, sales figures,
projections, estimates, tax records, personnel history, accounting procedures,
promotions, supply sources, contracts, know-how, trade secrets, information
relating to research, development, inventions, technology, manufacture,
purchasing, engineering, marketing, merchandising or selling, or other data
without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Proprietary Information does not include
any information that Executive has obtained from a Person other than an employee
of the Company or a Subsidiary, which was disclosed to him without a breach of a
duty of confidentiality.

 

“Section 409A” means section 409A of the Code and the final Department of
Treasury regulations issued thereunder.

 

“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.

 

“Specified Employee” means a person who is a “specified employee” within the
meaning of Section 409A, taking into account the elections made and procedures
established in resolutions adopted by the Board.

 

“Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

11.          Notices.

 

Any notice provided for in this Agreement must be in writing and must be mailed,
personally delivered or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

 

11

--------------------------------------------------------------------------------


 

If to the Company:

 

Rosetta Stone Ltd.
1919 North Lynn Street

7th Floor

Arlington, VA 22209

Attention:  Chief Executive Officer

 

With a copy to:

 

Rosetta Stone Ltd.
1919 North Lynn Street

7th Floor

Arlington, VA 22209

Attention:  General Counsel

 

If to Executive:

 

Michael Fulkerson
c/o Rosetta Stone Ltd.

135 W. Market St.

Harrisonburg, VA 22801

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when delivered or,
if mailed, five (5) business days after deposit in the U.S. mail.

 

12.          Miscellaneous.

 

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(b)           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including, without limitation, that certain offer letter between the Company and
Executive dated as of July 24, 2006.

 

(c)           Counterparts; Facsimile Transmission.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together

 

12

--------------------------------------------------------------------------------


 

constitute one and the same agreement. Each party to this Agreement agrees that
its own telecopied signature will bind it and that it accepts the telecopied
signature of each other party to this Agreement.

 

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of the parties under this Agreement shall not be
assignable without the prior written consent of the other party, except for
assignments by operation of law and assignments by the Company to any successor
of the Company by merger, consolidation, combination or sale of assets. Any
purported assignment in violation of these provisions shall be void ab initio.

 

(e)           Choice of Law; Jurisdiction.  All questions or disputes concerning
this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia.  The parties hereby: (i) submit to the non-exclusive jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia in any action
or proceeding arising out of or relating to this Agreement; and (ii) agree that
all claims in respect of such action or proceeding may be heard or determined in
any such court. Each party hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought. The parties hereby agree
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law.

 

(f)            Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.

 

(h)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.  The provisions of this Section 12(h) shall not
apply to determine the date an amount is payable under Section 3(c)(ii) or 6.

 

(i)            Termination.  This Agreement (except for the provisions of
Sections 1, 2, 3, 4, 12 and 13) shall survive the termination of Executive’s
employment with the Company and shall remain in full force and effect after such
termination.

 

13

--------------------------------------------------------------------------------


 

(j)            No Waiver.  A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any future occasion. Neither
failure to exercise nor any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

 

(k)           Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance
with respect to Executive in any amount or amounts considered available
provided, however, that such procurement of insurance does not restrict the
amount of insurance that Executive may obtain for his own personal use.
Executive agrees to cooperate in any medical or other examination, supply any
information, and to execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.
Executive hereby represents that he has no reason to believe that his life is
not insurable at rates now prevailing for healthy men of his age.

 

(l)            Withholding of Taxes on Behalf of Executive.  The Company and its
Subsidiaries shall be entitled to deduct or withhold from any amounts owing from
the Company or any of its Subsidiaries to Executive any federal, state,
provincial, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Subsidiaries or Executive’s ownership
interest in the Company, including, but not limited to, wages, bonuses,
dividends, the receipt or exercise of stock options and/or the receipt or
vesting of restricted stock.

 

(m)          Waiver of Jury Trial.  BOTH PARTIES TO THIS AGREEMENT AGREE THAT
ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM RELATING TO THE TERMS AND PROVISIONS
OF THIS AGREEMENT, OR TO ITS BREACH, MAY BE COMMENCED IN THE COMMONWEALTH OF
VIRGINIA IN A COURT OF COMPETENT JURISDICTION.  BOTH PARTIES TO THIS AGREEMENT
FURTHER AGREE THAT ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM SHALL BE RESOLVED
BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THAT RIGHT
TO A TRIAL BEFORE A CIVIL JURY.

 

13.          Certain Additional Payments by the Company.

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by, or benefit from, the Company or an Affiliate or any person
who acquires ownership or effective control or ownership of a substantial
portion of the Company’s assets (within the meaning of section 280G of the Code)
or by any Affiliate of such person, to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 13) (a “Payment”) would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest

 

14

--------------------------------------------------------------------------------


 

or penalties imposed with respect to such taxes), including without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  Any
Gross-Up Payment that the Company is required to make to reimburse Executive for
federal, state and local taxes imposed upon Executive, including the amount of
additional taxes imposed upon Executive due to the Company’s payment of the
initial taxes on such amounts, shall be made by the Company by the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes to the taxing authority.

 

(b)           Subject to the provisions of Section 13(c), all determinations
required to be made under this Section 13, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm that is (i) not serving as accountant or auditor for
the person who acquires ownership or effective control or ownership of a
substantial portion of the Company’s assets (within the meaning of section 280G
of the Code) or any Affiliate of such person and (ii) agreed upon by the Company
and Executive (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and Executive within
15 business days after appointment by the Company and Executive and receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 13, shall be paid by the Company to Executive within five days
after the receipt of the Accounting Firm’s determination and in no event later
than the payment deadline specified in Section 13(a).  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 13(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

 

(c)           Executive shall notify the Company in writing of any claim by the
Internal Revenue Service, state or other taxing authority (“Taxing Authority”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional Gross-Up Payment) in the event the Taxing Authority
seeks higher payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after Executive is informed in writing of
such claim, and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

15

--------------------------------------------------------------------------------


 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii)         cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(iv)          permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred at any
time during the period that ends ten years following the lifetime of Executive
in connection with such proceedings and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax and income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 13(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to determination before any administrative tribunal, in a
court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.  The Company shall not direct Executive to pay such a
claim and sue for a refund if, due to the prohibitions of section 402 of the
Sarbanes-Oxley Act of 2002, the Company may not advance to Executive the amount
necessary to pay such claim.  The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Taxing Authority.  The costs and expenses
that are subject to be paid pursuant to this Section 13(c) shall not be limited
as a result of when the costs or expenses are incurred.  The amounts of costs or
expenses that are eligible for payment pursuant to this Section 13(c)(iv) during
a given taxable year of Executive shall not affect the amount of costs or
expenses eligible for payment in any other taxable year of Executive.  The right
to payment of costs and expenses pursuant to this Section 13(c)(iv) is not
subject to liquidation or exchange for another benefit.  Any payment due under
this Section 13(c)(iv) to reimburse Executive for any taxes shall be made to
Executive by the Company by the end of Executive’s taxable year following
Executive’s taxable year in which Executive remits the related taxes to the
applicable taxing authorities.

 

16

--------------------------------------------------------------------------------


 

(d)           If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 13(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 13(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto.  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 13(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall not be required to be repaid.

 

14.          Indemnification.

 

During and following the employment period, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance as an officer, director
or employee of the Company or any of its Subsidiaries or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
Company to the maximum extent permitted by applicable law and the Company’s
By-Laws. Expenses incurred in defending or investigating a threatened or pending
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Executive to repay such amount if it shall ultimately be
determined that he is not entitled to be indemnified by the Company. To the
extent that the Company reduces the indemnity rights provided for under its
By-Laws after execution of this Agreement, the Company’s indemnity obligations
hereunder shall be unaffected (to the extent permitted by applicable law).

 

[Signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

Rosetta Stone Ltd.

 

 

 

By:

/s/ Tom Adams

 

Tom Adams, Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael Fulkerson

 

Michael Fulkerson

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

19

--------------------------------------------------------------------------------


 

Legal Release

 

This Legal Release (“Release”) is between Rosetta Stone Ltd. (the “Company”) and
Michael Fulkerson (“Executive”) (each a “Party,” and together, the “Parties”).
For purposes of this Agreement “Effective Date” shall mean the date on which
Executive signs this Agreement.

 

Recitals

 

A.                                   Executive and the Company are parties to an
Employment Agreement to which this Release is appended as Exhibit A (the
“Employment Agreement”).

 

B.                                     Executive wishes to receive the Severance
Benefit described Section 6(a) of the Employment Agreement.

 

C.                                     Executive and the Company wish to
resolve, except as specifically set forth herein, all claims between them
arising from or relating to any act or omission predating the Separation Date
defined below.

 

Agreement

 

The Parties agree as follows:

 

1.                                       Confirmation of Severance Benefit
Obligation. The Company shall pay or provide to Executive the entire Severance
Benefit, as, when and on the terms and conditions specified in the Employment
Agreement.

 

2.                                       Legal Releases

 

(a)           Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Executive Releasee’s act or
omission, (all of whom are collectively referred to as “Executive Releasees”) of
and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave

 

20

--------------------------------------------------------------------------------


 

Act, and any civil rights law of any state or other governmental body; PROVIDED,
HOWEVER, that notwithstanding the foregoing or anything else contained in this
Agreement, the release set forth in this Section shall not extend to: (i) any
rights arising under this Agreement; (ii) any vested rights under any pension,
retirement, profit sharing or similar plan; or (iii) Executive’s rights, if any,
to indemnification, and/or defense under any Company certificate of
incorporation, bylaw and/or policy or procedure, or under any insurance contract
or any indemnification agreement with the Company, in connection with
Executive’s acts an omissions within the course and scope of Executive’s
employment with the Company.  Executive hereby warrants that Executive has not
assigned or transferred to any person any portion of any claim which is
released, waived and discharged above. Executive further states and agrees that
Executive has not experienced any illness, injury, or disability that is
compensable or recoverable under the worker’s compensation laws of any state
that was not reported to the Company by Executive before the Effective Date, and
Executive agrees not to not file a worker’s compensation claim asserting the
existence of any such previously undisclosed illness, injury, or disability.
Executive has specifically consulted with counsel with respect to the
agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)           The Company, for itself, its affiliates, and any other person or
entity that could or might act on behalf of it including, without limitation,
its attorneys (all of whom are collectively referred to as “Company Releasers”),
hereby fully and forever release and discharge Executive, Executive’s heirs,
representatives, assigns, attorneys, and any and all other persons or entities
that are now or may become liable to any Company Releaser on account of
Executive’s employment with the Company or separation therefrom (all of whom are
collectively referred to as “Company Releasees”) of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation therefrom, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Agreement, the release set forth in this
Section shall not extend to: (i) any rights arising under this Agreement; (ii) a
breach of fiduciary duty or other misconduct that renders Executive ineligible
for indemnification by the Company under applicable law, or any right of
recovery by the Company for Executive’s breach of fiduciary duty or misconduct
in his capacity as a director of the Company under applicable law; or (iii) any
claim or claims that the Company may have against Executive as of the Effective
Date of which the Company is not aware as of the Effective Date because of
willful concealment by Executive.  The Company understands and agrees that by
signing this Agreement, it is giving up its right to bring any legal claim
against Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company.  The Company agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of
Executive, to include all actual or potential legal claims that the Company

 

21

--------------------------------------------------------------------------------


 

may have against Executive relating to Employee’s employment with the Company or
separation therefrom, except as specifically provided otherwise in this
Agreement.

 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Release is intended to include all
claims, if any, covered under this Paragraph 2 that such Party may have and not
now know or suspect to exist in his or its favor against any other Party and
that this Release extinguishes such claims.  Thus, each of the Parties expressly
waives all rights under any statute or common law principle in any jurisdiction
that provides, in effect, that a general release does not extend to claims which
the releasing party does not know or suspect to exist in his favor at the time
of executing the release, which if known by him must have materially affected
his settlement with the party being released.

 

(d)           Executive acknowledges that he consulted with an attorney of his
choosing before signing this the Employment Agreement and this Release, and that
the Company provided him with no fewer than twenty-one (21) days during which to
consider the provisions of the Employment Agreement and this Release and,
specifically the release set forth at Paragraph 2(a), above, although Executive
may sign and return the Release sooner if he so chooses.  Executive further
acknowledges that he has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
he wishes to revoke this Release, he must do so in writing, and that such
revocation must be signed by Executive and received by the Company in care of
the Chief Executive Officer no later than 5 p.m. (Eastern Time) on the seventh
(7th) day after Executive has signed this Release. Executive acknowledges and
agrees that, in the event that he revokes this Release, he shall have no right
to receive the Severance Benefit. Executive represents that he has read this
Release, including the release set forth in Paragraph 2(a), above, affirms that
this Release and the Employment Agreement provide him with benefits to which he
would not otherwise be entitled, and understands its terms and that he enters
into this Release freely, voluntarily, and without coercion.

 

3.                                       Executive acknowledges that he has
received all compensation to which he is entitled for his work up to his last
day of employment with the Company, and that he is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the Severance Benefit.

 

4.                                       Executive agrees that the only thing of
value that he will receive by signing this Release is the Severance Benefit.

 

5.                                       The Parties agree that their respective
rights and obligations under the Employment Agreement shall survive the
execution of this Release.

 

6.                                       The parties understand and agree that
this Agreement shall not be construed as an admission of liability on the part
of any person or entity, liability being expressly denied.

 

7.                                       Executive represents and warrants to
the Company that, prior to the Effective Date, Executive did not disclose to any
person, other than to Executive’s spouse, tax advisor and counsel, the terms of
this Agreement or the circumstances under which the matter that is the subject
of this Agreement has been resolved.  After the Effective Date, neither
Executive,

 

22

--------------------------------------------------------------------------------


 

counsel for Executive, nor any other person under Executive’s control shall
disclose any term of this Agreement or the circumstances of Executive’s
separation from the Company, except that Executive may disclose such information
to Executive’s spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice. 
Executive shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Executive has given the
Company written notice, within three business days following service of the
subpoena or court order.

 

8.                                       Executive covenants never to disparage
or speak ill of the Company or any the Company product or service, or of any
past or present employee, officer or director of the Company, nor shall
Executive at any time harass or behave unprofessionally toward any past, present
or future the Company employee, officer or director.

 

9.                                       Executive acknowledges that because of
Executive’s position with the Company, Executive may possess information that
may be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Executive was involved during
Executive’s employment with the Company, or that concern matters of which
Executive has information or knowledge (collectively, a “Proceeding”). Executive
agrees that Executive shall testify truthfully in connection with any such
Proceeding, shall cooperate with the Company in connection with every such
Proceeding, and that Executive’s duty of cooperation shall include an obligation
to meet with the Company representatives and/or counsel concerning all such
Proceedings for such purposes, and at such times and places, as the Company
reasonably requests, and to appear for deposition and/or testimony upon the
Company’s request and without a subpoena.  The Company shall reimburse Executive
for reasonable out-of-pocket expenses that Executive incurs in honoring
Executive’s obligation of cooperation under this Section 9.

 

10.                                 Miscellaneous Terms and Conditions

 

(a)           Each party understands and agrees that Executive or it assumes all
risk that the facts or law may be, or become, different than the facts or law as
believed by the party at the time Executive or it executes this Agreement. 
Executive and the Company acknowledge that their relationship precludes any
affirmative obligation of disclosure, and expressly disclaim all reliance upon
information supplied or concealed by the adverse party or its counsel in
connection with the negotiation and/or execution of this Agreement.

 

(b)           The parties warrant and represent that they have been offered no
promise or inducement except as expressly provided in this Agreement, and that
this Agreement is not in violation of or in conflict with any other agreement of
either party.

 

(c)           All covenants and warranties contained in this Agreement are
contractual and shall survive the closing of this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding in all respects
upon, and shall inure to the benefit of, the parties’ heirs, successors and
assigns.

 

23

--------------------------------------------------------------------------------


 

(e)           Governing Law. This Agreement shall be governed by the internal
laws of the Commonwealth of Virginia, irrespective of the choice of law rules of
any jurisdiction.

 

(f)            Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect. Notwithstanding the
foregoing, if Section 2(a), above, is declared void or unenforceable, then this
Agreement shall be null and void and both parties shall be restored to the
positions that they occupied before the Agreement’s execution (meaning that,
among other things, all sums paid by the Company pursuant to Section 1, above,
shall be immediately refunded to the Company); provided that in such
circumstances this Agreement and the facts and circumstances relating to its
execution shall be inadmissible in any later proceeding between the parties, and
the statutes of limitations applicable to claims asserted in the proceeding
shall be deemed to have been tolled for the period between the Effective Date
and 10 days after the date on which Section 2(a) is declared unenforceable.

 

(g)           This Agreement constitutes the entire agreement of the parties and
a complete merger of prior negotiations and agreements.

 

(h)           This Agreement shall not be modified except in a writing signed by
the parties.

 

(i)            Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be an estoppel against the enforcement of
any provision of this Agreement, except by a writing signed by the party charged
with the waiver or estoppel.  No waiver of any breach of this Agreement shall be
deemed a waiver of any later breach of the same provision or any other provision
of this Agreement.

 

(j)            Headings are intended solely as a convenience and shall not
control the meaning or interpretation of any provision of this Agreement.

 

(k)           Pronouns contained in this Agreement shall apply equally to the
feminine, neuter and masculine genders.  The singular shall include the plural,
and the plural shall include the singular.

 

(l)            Each party shall promptly execute, acknowledge and deliver any
additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Agreement.

 

(m)          Any party contesting the validity or enforceability of any term of
this Agreement shall be required to prove by clear and convincing evidence
fraud, concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.

 

(n)           The parties acknowledge that they have reviewed this Agreement in
its entirety and have had a full and fair opportunity to negotiate its terms and
to consult with counsel of their own choosing concerning the meaning and effect
of this Agreement.  Each party therefore waives all applicable rules of
construction that any provision of this Agreement should

 

24

--------------------------------------------------------------------------------


 

be construed against its drafter, and agrees that all provisions of the
agreement shall be construed as a whole, according to the fair meaning of the
language used.

 

(o)           Every dispute arising from or relating to this Agreement shall be
tried only in the state or federal courts situated in the Commonwealth of
Virginia.  The parties consent to venue in those courts, and agree that those
courts shall have personal jurisdiction over them in, and subject matter
jurisdiction concerning, any such action.

 

(p)           In any action relating to or arising from this Agreement, or
involving its application, the party substantially prevailing shall recover from
the other party the expenses incurred by the prevailing party in connection with
the action, including court costs and reasonable attorneys’ fees.

 

(q)           This Agreement may be executed in counterparts, or by copies
transmitted by telecopier, all of which shall be given the same force and effect
as the original.

 

[SIGNATURES FOLLOW]

 

25

--------------------------------------------------------------------------------


 

NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.

 

 

ROSETTA STONE LTD.  

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

[name, title]

 

 

 

 

 

 

Date:

 

 

Date:

 

 

26

--------------------------------------------------------------------------------